

Exhibit 10.1


VISTA OUTDOOR INC.
2020 STOCK INCENTIVE PLAN




Section 1.    Purpose of the Plan.


The purpose of the Vista Outdoor Inc. 2020 Stock Incentive Plan (hereinafter
called the "Plan") is to aid the Company in recruiting and retaining employees,
officers, consultants and non-employee Directors capable of assuring the future
success of the Company through the grant of Awards to such persons under the
Plan. The Company expects that Awards of stock‑based compensation and
opportunities for stock ownership in the Company will provide incentives to Plan
participants to exert their best efforts for the success of the Company’s
business and thereby align the interests of Plan participants with those of the
Company’s stockholders.


Section 2.    Definitions.


The following capitalized terms used in the Plan have the meanings set forth in
this Section:


(a)    “Affiliate” means (i) any entity that, directly or indirectly through one
or more intermediaries, is controlled by, controls or is under common control
with, the Company and (ii) any entity in which the Company has a significant
equity interest, in each case as determined by the Committee.


(b)    “Award” means any Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Dividend Equivalent, Performance Award, Stock Award or
Other Stock-Based Award granted under the Plan.


(c)    “Award Agreement” means any written or electronic agreement, contract or
other instrument or document evidencing an Award granted under the Plan.  Each
Award Agreement shall be subject to the applicable terms and conditions of the
Plan and any other terms and conditions (not inconsistent with the Plan)
determined by the Committee.


(d)    “Board” means the Board of Directors of the Company.


(e)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any regulations promulgated thereunder.


(f)    “Committee” means the Compensation Committee of the Board or any
successor committee of the Board designated by the Board to administer the Plan.


(g)    “Company” means Vista Outdoor Inc., a Delaware corporation.


(h)    “Director” means a member of the Board.


(i)    “Dividend Equivalent” means any right granted under Section 6(d) of the
Plan.


(j)    “Eligible Person” means any employee, officer, consultant or non-employee
Director of the Company or any Affiliate whom the Committee determines to be an
Eligible Person.


(k)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.


(l)    “Fair Market Value” means, with respect to any property (including,
without limitation, any Shares or other securities), the fair market value of
such property determined by such methods or procedures as shall be established
from time to time by the Committee.  Notwithstanding the foregoing, unless
otherwise determined by the Committee, the Fair Market Value of Shares on a
given date for purposes of the Plan shall be the closing sale price of the
Shares on the New York Stock Exchange as reported in the consolidated
transaction reporting system on such date or, if such Exchange is not open for
trading on such date, on the most recent preceding date when such Exchange is
open for trading.


(m)    “Incentive Stock Option” means an option granted under Section 6(a) of
the Plan that is intended to meet the rules and requirements of Section 422 of
the Code or any successor provision.


(n)    “Non-Qualified Stock Option” means an option granted under Section 6(a)
of the Plan that is not intended to be an Incentive Stock Option.


(o)    “Option” means an Incentive Stock Option or a Non-Qualified Stock Option.


(p)    “Other Stock-Based Award” means any right granted under Section 6(g) of
the Plan.


(q)    “Participant” means an Eligible Person who is designated by the Committee
to be granted an Award under the Plan.


(r)    “Performance Award” means any right granted under Section 6(e) of the
Plan.


(s)    “Performance Goal” means a measurable performance goal or goals providing
for a targeted level or levels of achievement using one or more of the following
measures, or such other measures as determined by the Committee (including
individual Participant performance goals), in its sole discretion: (i) sales or
revenues (including, without limitation, sales or revenue growth); (ii) gross
profit; (iii) income before interest and taxes; (iv) income before interest,
taxes, depreciation and amortization; (v) net income; (vi) net income from
operations; (vii) operating results excluding pension mark-to-market;
(viii) earnings per Share; (ix) return measures (including, without limitation,
return on assets, capital, invested capital, equity, sales or revenues);
(x) productivity ratios; (xi) expense or cost reduction measures; (xii) margins;
(xiii) operating efficiency; (xiv) market share; (xv) orders; (xvi) customer
satisfaction; (xvii) working capital targets; (xviii) budget comparisons;
(xix) implementation or completion of specified projects or processes; (xx) the
formation of joint ventures, establishment of research or development
collaborations or the completion of other transactions; (xxi) cash flow
(including, without limitation, operating cash flow, free cash flow and cash
flow return on equity); (xxii) Share price (including, without limitation,
growth in Share price and total stockholder return); (xxiii) profitability of an
identifiable business unit or product; (xxiv) economic profit or economic value
added; (xxv) cash value added; or (xxvi) any other objective or subjective
criteria as established by the Committee. The foregoing measures may relate to
the Company, one or more of its subsidiaries or one or more of its divisions or
units, or any combination of the foregoing, and may be applied on an absolute
basis and/or be relative to one or more peer group companies or indices, or any
combination thereof, all as the Committee shall determine.  Performance goals
shall be pre-established in writing by the Committee, and achievement thereof
certified in writing prior to payment of the Award. The Committee may specify
that the achievement of the Performance Goals will be calculated without regard
to the negative or positive effect of certain events, including, without
limitation, any of the following events: charges for extraordinary items and
other unusual or non-recurring items of loss or gain; asset impairments;
litigation or claim judgments or settlements; changes in the Code or tax rates;
changes in accounting principles; changes in other laws, regulations or other
provisions affecting reported results; charges relating to restructurings,
discontinued operations, severance and contract termination and other costs
incurred in rationalizing certain business activities; gains or losses from the
acquisition or disposition of businesses or assets or from the early
extinguishment of debt; and foreign currency exchange gains or losses.


(t)    “Person” means any individual, corporation, partnership, association or
trust.


(u)    “Plan” means this Vista Outdoor Inc. 2020 Stock Incentive Plan, as
amended from time to time.


(v)    “Prior Plans” means the Vista Outdoor Inc. 2014 Stock Incentive Plan, as
amended, and any other predecessor plans under which awards are outstanding.


(w)    “Restricted Stock” means any Share granted under Section 6(c) of the
Plan.


(x)    “Restricted Stock Unit” means any unit granted under Section 6(c) of the
Plan evidencing the right to receive a Share (or a cash payment equal to the
Fair Market Value of a Share) at some future date.


(y)    “Rule 16b-3” means Rule 16b-3 promulgated by the Securities and Exchange
Commission under the Exchange Act or any successor rule or regulation.


(z)    “Shares” means shares of common stock, par value of $0.01 per share, of
the Company or such other securities or property as may become subject to Awards
pursuant to an adjustment made under Section 4(c) of the Plan.


(aa)    “Stock Appreciation Right” means any right granted under Section 6(b) of
the Plan.


(bb)    “Stock Award” means any Share granted under Section 6(f) of the Plan.


Section 3.    Administration.


(a)    Power and Authority of the Committee. The Plan shall be administered by
the Committee.  Except as otherwise determined by the Board, the Committee (i)
shall be comprised of not fewer than two directors, (ii) shall meet any
applicable requirements under Rule 16b-3, including any requirement that the
Committee consist of “Non-Employee Directors” (as defined in Rule 16b 3), and
(iii) shall meet any applicable requirements of any stock exchange or other
market quotation system on which the Shares are listed. Subject to the express
provisions of the Plan and to applicable law, the Committee shall have full
power and authority to:  (i) designate Participants; (ii) determine the type or
types of Awards to be granted to each Participant under the Plan;
(iii) determine the number of Shares to be covered by (or the method by which
payments or other rights are to be calculated in connection with) each Award;
(iv) determine the terms and conditions of any Award or Award Agreement;
(v) amend the terms and conditions of any Award or Award Agreement, provided,
however, that, except as otherwise provided in Section 4(c) hereof or in
connection with a Change in Control, the Committee shall not reprice, adjust or
amend the exercise price of Options or the grant price of Stock Appreciation
Rights or purchase rights previously awarded to any Participant, whether through
amendment, cancellation and replacement grant, exchange for cash or any other
Awards, or any other means; (vi) accelerate the exercisability of any Award or
the lapse of restrictions relating to any Award; (vii) determine whether, to
what extent and under what circumstances Awards may be exercised in cash,
Shares, other securities, other Awards or other property, or canceled, forfeited
or suspended; (viii) determine whether, to what extent and under what
circumstances cash, Shares, other securities, other Awards, other property and
other amounts payable to a Participant with respect to an Award under the Plan
shall be deferred either automatically or at the election of the holder of the
Award or the Committee; (ix) interpret and administer the Plan and any
instrument or agreement, including any Award Agreement, relating to the Plan;
(x) establish, amend, suspend or waive such rules and regulations and appoint
such agents as it shall deem appropriate for the proper administration of the
Plan; and (xi) make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of the Plan. 
Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations and other decisions under or with respect to the
Plan or any Award or Award Agreement shall be within the sole discretion of the
Committee, may be made at any time and shall be final, conclusive and binding
upon any Participant, any holder or beneficiary of any Award or Award Agreement,
and any employee of the Company or any Affiliate.


(b)    Delegation. The Committee may delegate its powers and duties under the
Plan to one or more Directors (including a Director who is also an officer of
the Company) or a committee of Directors, subject to such terms, conditions and
limitations as the Committee may establish in its sole discretion; provided,
however, that the Committee shall not delegate its powers and duties under the
Plan with regard to officers or directors of the Company or any Affiliate who
are subject to Section 16 of the Exchange Act.


(c)    Power and Authority of the Board of Directors. Notwithstanding anything
to the contrary contained herein, the Board may, at any time and from time to
time, without any further action of the Committee, exercise the powers and
duties of the Committee under the Plan.


Section 4.    Shares Available for Awards.


(a)    Shares Available. Subject to adjustment as provided in Section 4(c) of
the Plan, the aggregate number of Shares that may be issued under the Plan shall
be equal to the sum of (i) 1,600,000 and (ii) the number of Shares available
under the 2014 Stock Incentive Plan immediately prior to stockholder approval of
the Plan, subject to the counting, adjustment and substitution provisions of the
Plan.  On and after the effective date of the Plan (as provided in Section 11),
no new awards may be granted under the Company’s 2014 Stock Incentive Plan or
any other Prior Plan, it being understood that (i) awards outstanding under any
Prior Plans as of the effective date shall remain in full force and effect under
such plans according to their respective terms, and (ii) to the extent that any
such award granted under the Prior Plans are forfeited, terminated, cancelled,
expired or lapsed without being exercised (to the extent applicable), or settled
for cash, the Shares subject to such award not delivered as a result thereof
shall again be available for Awards under this Plan, Shares to be issued under
the Plan will be authorized but unissued Shares or Shares that have been
reacquired by the Company and designated as treasury shares.  Shares that are
subject to Awards that terminate, lapse, expire or are cancelled or forfeited
shall be available again for grant under the Plan. 


Shares that are tendered by a Participant or withheld by the Company as full or
partial payment to the Company of the purchase or exercise price relating to an
Award or to satisfy tax withholding obligations relating to an Award
shall not be available for future grants under the Plan.  In addition, if Stock
Appreciation Rights are settled in Shares upon exercise, the gross number of
Shares subject to the Award (rather than the net number of Shares issued upon
exercise) shall be counted against the number of Shares authorized under the
Plan.  If the exercise price of an Option under the Plan is paid in Shares, then
the gross number of Shares for which the Option is exercised (rather than the
net number of Shares issued upon exercise) shall be counted against the number
of Shares authorized under the Plan. Shares purchased on the open market with
the cash proceeds from the exercise of Options shall not be added back to the
number of Shares authorized for issuance under the Plan and shall not be
available for grant under the Plan.  Notwithstanding the foregoing, any Award or
portion of an Award that, in accordance with the terms of the applicable Award
Agreement, is payable only in cash or is actually settled in cash shall not be
counted against the number of Shares authorized under the Plan.


(b)    Accounting for Awards.  For purposes of this Section 4, if an Award
entitles the holder thereof to receive or purchase Shares, the number of Shares
covered by such Award or to which such Award relates, measured at target in the
case of performance-based Awards, shall be counted on the date of grant of such
Award against the aggregate number of Shares available for granting Awards under
the Plan, subject to adjustment as required under Section 4(a); upon vesting of
an Award, the aggregate number of Shares available for grants under the Plan
shall be appropriately adjusted to reflect the final number of Shares actually
issued with respect to such Award.


(c)    Adjustments.  In the event that an equity restructuring, as defined as a
nonreciprocal transaction between the Company and its stockholders that causes
the per-share fair value of the Shares underlying an Option or similar Award to
change (e.g., stock dividend, stock split, spinoff, extraordinary cash
dividend, etc.), has occurred, the Committee shall make an equitable adjustment
to (i) the number and type of Shares (or other securities) that thereafter may
be made the subject of Awards, (ii) the number and type of Shares (or other
securities) subject to outstanding Awards, (iii) the purchase or exercise price
with respect to any Award, and (iv) performance goals.


In the event that the Committee shall determine that an event other than an
equity restructuring, as defined above, affects the Shares such that an
adjustment is determined by the Committee to be appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan, then the Committee shall, in such manner as it
may deem equitable, adjust any or all of (i) the number and type of Shares (or
other securities or other property) that thereafter may be made the subject of
Awards, (ii) the number and type of Shares (or other securities or other
property) subject to outstanding Awards, (iii) the purchase or exercise price
with respect to any Award, and (iv) any performance goals.


It is intended that any adjustments contemplated by the preceding two paragraphs
be done in a manner consistent with Section 409A of the Code and (where
applicable) Section 424 of the Code.  The determination of the Committee as to
the foregoing adjustments, if any, shall be conclusive and binding on
Participants under this Plan.


(d)    Award Limitations Under the Plan.


(i)    Limitation on Awards Granted to Non-Employee Directors.  The maximum
value of Shares subject to Awards granted during a single fiscal year to any
non-employee director, calculating the value of any such Awards based on the
grant date fair value of such Awards for financial reporting purposes, taken
together with any cash fees paid during the fiscal year to the non-employee
director, in respect of the Director’s service as a member of the Board during
such year (including service as a member or chair of any committees of the
Board), shall not exceed $500,000 in total value.


(ii)    Limitation on Incentive Stock Options. The number of Shares available
for granting Incentive Stock Options under the Plan shall not exceed (A)
1,600,000, subject to adjustment as provided in Section 4(c) of the Plan and
subject to the provisions of Section 422 or 424 of the Code or any successor
provision, plus (B) any amounts previously approved for granting of Incentive
Stock Options under the 2014 Plan and available as of the effective date of the
Plan, subject to adjustment as provided herein.


(iii)    Minimum Vesting Period. Notwithstanding any other provision of the Plan
to the contrary, Awards granted under the Plan (other than cash-based awards)
shall vest no earlier than the first anniversary of the date on which the Award
is granted; provided, that the following Awards shall not be subject to the
foregoing minimum vesting requirement: any (i) substitute Awards granted in
connection with awards that are assumed, converted or substituted pursuant to a
merger, acquisition or similar transaction entered into by the Company or any of
its subsidiaries, (ii) Shares delivered in lieu of fully vested cash
obligations, (iii) Awards to non-employee directors that vest on the earlier of
the one-year anniversary of the date of grant and the next annual meeting of
stockholders, and (iv) any additional Awards the Committee may grant, up to a
maximum of five percent (5%) of the available share reserve authorized for
issuance under the Plan pursuant to Section 4(a) (subject to adjustment under
Section 4(c)); and, provided, further, that the foregoing restriction does not
apply to the Committee’s discretion to provide for accelerated exercisability or
vesting of any Award, including in cases of retirement, separation from service,
death, Disability or a Change in Control, in the terms of the Award Agreement or
otherwise.


Section 5.    Eligibility.


Any Eligible Person may be designated to be a Participant.  In determining which
Eligible Persons shall receive an Award and the terms of any Award, the
Committee may take into account the nature of the services provided by the
respective Eligible Persons, their present and potential contributions to the
success of the Company or such other factors as the Committee, in its
discretion, shall deem relevant. Notwithstanding the foregoing, an Incentive
Stock Option may only be granted to full-time or part-time employees (which term
as used herein includes, without limitation, officers and Directors who are also
employees), and an Incentive Stock Option shall not be granted to an employee of
an Affiliate unless such Affiliate is also a “subsidiary corporation” of the
Company within the meaning of Section 424(f) of the Code or any successor
provision.


Section 6.    Awards.


(a)    Options.  The Committee may grant Options with the following terms and
conditions and with such additional terms and conditions consistent with the
provisions of the Plan as the Committee shall determine:


(i)    Exercise Price.  The purchase price per Share purchasable under an Option
shall be determined by the Committee and shall not be less than 100% of the Fair
Market Value of a Share on the date of grant of such Option; provided, however,
that the Committee may designate a per share exercise price below Fair Market
Value on the date of grant if the Option is granted in substitution for a stock
option previously granted by an entity that is acquired by or merged with the
Company or an Affiliate.


(ii)    Option Term.  The term of each Option shall be fixed by the Committee
but shall not be longer than 10 years from the date of grant. Notwithstanding
the foregoing, in the event that on the last business day of the term of an
Option or Stock Appreciation Right (x) the exercise of such Award is prohibited
by applicable law or (y) Shares may not be purchased or sold by certain
employees or directors of the Company due to the “black-out period” of a Company
policy or a “lock-up” agreement undertaken in connection with an issuance of
securities by the Company, the Committee may provide that the term of the Option
and Stock Appreciation Right shall be extended but not beyond a period of thirty
(30) days following the end of the legal prohibition, black-out period or
lock-up agreement and provided further that no extension will be made if the
exercise price of such Option or Stock Appreciation Right at the date the
initial term would otherwise expire is above the Fair Market Value.


(iii)    Time and Method of Exercise.  The Committee shall determine the time or
times at which an Option may be exercised in whole or in part, and the method or
methods by which, and the form or forms (including, without limitation, cash,
Shares, other securities, other Awards or other property, or any combination
thereof, having a Fair Market Value on the exercise date equal to the applicable
exercise price) in which, payment of the exercise price with respect thereto may
be made or deemed to have been made.


(b)    Stock Appreciation Rights.  The Committee may grant Stock Appreciation
Rights subject to the terms of the Plan and such additional terms and conditions
consistent with the provisions of the Plan as the Committee shall determine.  A
Stock Appreciation Right granted under the Plan shall confer on the holder
thereof a right to receive upon exercise thereof the excess of (i) the Fair
Market Value of one Share on the date of exercise over (ii) the grant price of
the Stock Appreciation Right as specified by the Committee, which price shall
not be less than 100% of the Fair Market Value of one Share on the date of grant
of the Stock Appreciation Right; provided, however, that the Committee may
designate a per share grant price below Fair Market Value on the date of grant
if the Stock Appreciation Right is granted in substitution for a stock
appreciation right previously granted by an entity that is acquired by or merged
with the Company or an Affiliate.


(c)    Restricted Stock and Restricted Stock Units.  The Committee may grant
Awards of Restricted Stock and Restricted Stock Units with the following terms
and conditions and with such additional terms and conditions not inconsistent
with the provisions of the Plan as the Committee shall determine:


(i)    Restrictions.  Shares of Restricted Stock and Restricted Stock Units
shall be subject to such restrictions as the Committee may impose (including,
without limitation, any limitation on the right to vote a Share of Restricted
Stock or the right to receive any dividend or other right or property with
respect thereto), which restrictions may lapse separately or in combination at
such time or times, in such installments or otherwise, as the Committee may deem
appropriate; provided, however, in no event will any dividends or dividend
equivalents be paid until the vesting of the underlying Restricted Stock or
Restricted Stock Units.  Notwithstanding the foregoing, the Committee may permit
acceleration of vesting of such Awards, including, in the event of the
Participant’s death, disability, retirement, separation from service or in
connection with a Change in Control.


(ii)    Issuance and Delivery of Shares.  Any Restricted Stock granted under the
Plan shall be issued at the time such Awards are granted and may be evidenced in
such manner as the Committee may deem appropriate, including book-entry
registration or issuance of a stock certificate or certificates, which
certificate or certificates shall be held by the Company.  Such certificate or
certificates shall be registered in the name of the Participant and shall bear
an appropriate legend referring to the restrictions applicable to such
Restricted Stock.  Shares representing Restricted Stock that is no longer
subject to restrictions shall be delivered to the Participant promptly after the
applicable restrictions lapse or are waived.  In the case of Restricted Stock
Units, no Shares shall be issued at the time such Awards are granted.  Upon the
lapse or waiver of restrictions and the restricted period relating to Restricted
Stock Units evidencing the right to receive Shares, such Shares shall be issued
and delivered to the holder of the Restricted Stock Units.


(iii)    Forfeiture.  Except as otherwise determined by the Committee, upon a
Participant’s termination of employment or resignation or removal as a Director
(in either case, as determined under criteria established by the Committee)
during the applicable restriction period, all Shares of Restricted Stock and all
Restricted Stock Units held by the Participant at such time shall be forfeited
and reacquired by the Company; provided, however, that the Committee may, when
it finds that a waiver would be in the best interest of the Company, waive in
whole or in part any or all remaining restrictions with respect to Shares of
Restricted Stock or Restricted Stock Units.


(d)    Dividend Equivalents.  The Committee may grant Dividend Equivalents under
which the Participant shall be entitled to receive payments (in cash, Shares,
other securities, other Awards or other property as determined in the discretion
of the Committee) equivalent to the amount of any cash dividends paid by the
Company to holders of Shares with respect to a number of Shares determined by
the Committee.  Subject to the terms of the Plan, such Dividend Equivalents may
have such terms and conditions as the Committee shall determine, provided,
however, in no event will any dividend equivalents be paid until the vesting of
the underlying Award.  In no event shall Dividend Equivalents be granted with
respect to Options, Stock Appreciation Rights or other purchase rights. 


(e)    Performance Awards.  The Committee may grant Performance Awards
denominated in Shares that may be settled or payable in Shares (including,
without limitation, Restricted Stock or Restricted Stock Units) or cash. The
Committee may also grant Performance Awards denominated in cash that may be
settled or payable in cash or equivalent Shares (including, without limitation,
Restricted Stock or Restricted Stock Units). Performance Awards shall be
conditioned on the achievement of one or more Performance Goals, and such
Performance Goals shall be pre-established by the Committee. Subject to the
terms of the Plan and any applicable Award Agreement, the Performance Goals to
be achieved during any performance period, the length of any performance period,
the amount of any Performance Award granted, the amount of any payment or
transfer to be made pursuant to any Performance Award, and any other terms and
conditions of any Performance Award shall be determined by the Committee.  The
Committee shall also certify in writing that such Performance Goals have been
met prior to payment of the Performance Awards. 


(f)    Other Stock-Based Awards.  The Committee may grant such other Awards that
are denominated or payable in, valued in whole or in part by reference to, or
otherwise based on or related to, Shares (including, without limitation, stock
awards and securities convertible into Shares), as are deemed by the Committee
to be consistent with the purpose of the Plan.  The Committee shall determine
the terms and conditions of such Awards, subject to the terms of the Plan and
the Award Agreement.  To the extent Shares or other securities are delivered
pursuant to a purchase right granted under this Section 6(f), such Shares or
securities shall be purchased for consideration having a value equal to at least
100% of the Fair Market Value of such Shares or other securities on the date the
purchase right is granted.


(g)    General.


(i)    Consideration for Awards.  Awards may be granted for no cash
consideration or for any cash or other consideration as may be determined by the
Committee or required by applicable law.


(ii)    Awards May Be Granted Separately or Together.  Awards may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with or in substitution for any other Award or any award granted under
any other plan of the Company or any Affiliate.  Subject to the terms of the
Plan, Awards granted in addition to or in tandem with other Awards or in
addition to or in tandem with awards granted under any other plan of the Company
or any Affiliate may be granted either at the same time as or at a different
time from the grant of such other Awards or awards.


(iii)    Forms of Payment under Awards.  Subject to the terms of the Plan and of
any applicable Award Agreement, payments or transfers to be made by the Company
or an Affiliate upon the grant, exercise or payment of an Award may be made in
such form or forms as the Committee shall determine (including, without
limitation, cash, Shares, other securities, other Awards or other property, or
any combination thereof), and may be made in a single payment or transfer, in
installments or on a deferred basis, in each case in accordance with rules and
procedures established by the Committee. Such rules and procedures may include,
without limitation, provisions for the payment or crediting of reasonable
interest on installment or deferred payments or the grant or crediting of
dividends or Dividend Equivalents with respect to installment or deferred
payments.


(iv)    Term of Awards.  The term of each Award shall be for a period not longer
than 10 years from the date of grant.


(v)    Limits on Transfer of Awards.  No Award and no right under any such Award
shall be transferable by a Participant other than (1) by will or by the laws of
descent and distribution or (2) by transfer of an Award back to the Company,
including a transfer of an Award (but not any Stock Options, Stock Appreciation
Rights, purchase rights or Restricted Stock not constituting a Performance
Award) to the Company in connection with a deferral election under a Company
deferred compensation plan. The Committee may establish procedures as it deems
appropriate for a Participant to designate a Person or Persons, as beneficiary
or beneficiaries, to exercise the rights of the Participant and receive any
property distributable with respect to any Award in the event of the
Participant’s death.  Each Award under the Plan or right under any such Award
shall be exercisable during the Participant’s lifetime only by the Participant
or, if permissible under applicable law, by the Participant’s guardian or legal
representative. No Award or right under any such Award may be pledged,
alienated, attached or otherwise encumbered, and any purported pledge,
alienation, attachment or encumbrance thereof shall be void and unenforceable
against the Company or any Affiliate.


(vi)    Restrictions; Securities Exchange Listing.  All Shares or other
securities delivered under the Plan pursuant to any Award or the exercise
thereof shall be subject to such restrictions as the Committee may deem
advisable under the Plan, applicable federal or state securities laws and
regulatory requirements, and the Committee may cause appropriate entries to be
made or legends to be placed on the certificates for such Shares or other
securities to reflect such restrictions.  If the Shares or other securities are
traded on a securities exchange, the Company shall not be required to deliver
any Shares or other securities covered by an Award unless and until such Shares
or other securities have been admitted for trading on such securities exchange.


Section 7.    Change in Control.


For purposes of the Plan, “Change in Control” means any of the following, unless
otherwise provided in an Award Agreement:


(a)    during any period of 24 consecutive calendar months, individuals who were
directors of the Company on the first day of such period (the “Incumbent
Directors”) cease for any reason to constitute a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the first day of such period whose election, or nomination for election, by the
Company’s stockholders was approved by a vote of at least a majority of the
Incumbent Directors shall be considered as though such individual were an
Incumbent Director, but excluding, for purposes of this proviso, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened proxy contest with respect to election or removal of directors or
other actual or threatened solicitation of proxies or consents by or on behalf
of a person (as used in Section 13(d) of the Exchange Act), in each case other
than the Board;


(b)    the consummation of (i) a merger, consolidation, statutory share exchange
or similar form of corporate transaction involving (x) the Company or (y) any of
its subsidiaries, but in the case of this clause (y) only if the voting power of
the securities eligible to vote for the election of the Board (“Company Voting
Securities”) are issued or issuable (each of the events referred to in this
clause (i) being hereinafter referred to as a “Reorganization”) or (ii) the sale
or other disposition of all or substantially all the assets of the Company to an
entity that is not an Affiliate (a “Sale”), in each case, if such Reorganization
or Sale requires the approval of the Company’s stockholders under the law of the
Company’s jurisdiction of organization (whether such approval is required for
such Reorganization or Sale or for the issuance of securities of the Company in
such Reorganization or Sale), unless, immediately following such Reorganization
or Sale, (A) all or substantially all the persons (as used in Section 13(d) of
the Exchange Act) who were the beneficial owners of the Company Voting
Securities outstanding immediately prior to the consummation of such
Reorganization or Sale continue to beneficially own, directly or indirectly,
more than 50% of the combined voting power of the then outstanding voting
securities of the corporation or other entity resulting from such Reorganization
or Sale (including a corporation or other entity that, as a result of such
transaction, owns the Company or all or substantially all the Company’s assets
either directly or through one or more subsidiaries) (the “Continuing Company”)
in substantially the same proportions as their ownership, immediately prior to
the consummation of such Reorganization or Sale, of the outstanding Company
Voting Securities (excluding, for such purposes, any outstanding voting
securities of the Continuing Company that such beneficial owners hold
immediately following the consummation of the Reorganization or Sale as a result
of their ownership prior to such consummation of voting securities of any
corporation or other entity involved in or forming part of such Reorganization
or Sale other than the Company), (B) no person (as used in Section 13(d) of the
Exchange Act, excluding any employee benefit plan (or related trust) sponsored
or maintained by the Continuing Company or any entity controlled by the
Continuing Company) beneficially owns, directly or indirectly, 50% or more of
the combined voting power of the then outstanding voting securities of the
Continuing Company and (C) at least 50% of the members of the board of directors
of the Continuing Company were Incumbent Directors at the time of the execution
of the definitive agreement providing for such Reorganization or Sale or, in the
absence of such an agreement, at the time at which approval of the Board was
obtained for such Reorganization or Sale;


(c)    the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company; or


(d)    any person (as used in Section 13(d) of the Exchange Act), corporation or
other entity or “group” (as used in Section 13(d) of the Exchange Act, other
than (i) the Company, (ii) any trustee or other fiduciary holding securities
under an employee benefit plan of the Company or an Affiliate or (iii) any
entity owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of the voting power of the
Company Voting Securities) becomes the beneficial owner, directly or indirectly,
of securities of the Company representing 50% or more of the combined voting
power of the Company Voting Securities; provided, however, that for purposes of
this subparagraph (d), the following acquisitions shall not constitute a Change
in Control:(w) any acquisition directly from the Company, (x) any acquisition by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or an Affiliate (y) any acquisition by an underwriter temporarily
holding such Company Voting Securities pursuant to an offering of such
securities or any acquisition by a pledgee of Company Voting Securities holding
such securities as collateral or temporarily holding such securities upon
foreclosure of the underlying obligation or (z) any acquisition pursuant to a
Reorganization or Sale that does not constitute a Change in Control for purposes
of subparagraph (b) above.


Unless otherwise provided in an Award Agreement, upon a Change in Control prior
to the end of the applicable vesting period of an Award, any such Award shall
remain outstanding and shall continue to be subject to the vesting and other
restrictions in accordance with its terms, without regard to the occurrence of
such Change in Control; provided, however, that if the continuing or surviving
company following such Change in Control does not assume or substitute an
outstanding Award for a substantially equivalent award (including, without
limitation, with respect to vesting schedule and intrinsic value as of the
Change in Control), as determined by the Committee, the restrictions with
respect to any outstanding unvested Award shall vest immediately prior to such
Change in Control. If, during the two-year period following a Change in Control,
a Participant’s employment is terminated by the Company without Cause or, in the
case of an Executive Officer of the Company or a participant in the Company’s
Income Security Plan (“ISP”) or any successor, such Participant terminates
employment for Good Reason, then the restrictions with respect to any
outstanding Award shall, subject to any conditions provided in the Award
Agreement, lapse upon such termination of employment; provided, further, that if
the Participant is also a participant in the ISP or any successor or is a party
to an Employment Agreement, the terms of vesting of an Award in the event of a
Change in Control shall be governed by the provisions of the ISP or the
Participant’s Employment Agreement, as applicable. Notwithstanding the
foregoing, for any Award that constitutes non-qualified deferred compensation
within the meaning of Section 409A of the Code, a Change in Control shall not
constitute a settlement or distribution event with respect to such Award or an
event that otherwise changes the timing of settlement or distribution of such
Award, unless the Change in Control also constitutes a “change in ownership” of
the Company, a “change in effective control” of the Company or a “change in the
ownership of a substantial portion of the assets” of the Company, in each case,
as defined under Section 409A of the Code (a “Section 409A CIC”); provided,
however, that whether or not a Change in Control is a Section 409A CIC, such
Change in Control may result in the accelerated vesting of such Award as
provided by the Award Agreement, this Plan, any Award Agreement or otherwise by
the Committee.


For purposes of the preceding paragraph, “Cause” means the occurrence of any of
the following: (a) the Participant willfully and continually fails to
substantially perform his duties of employment (other than because of a mental
or physical impairment) for a period of at least 30 days after being given
notice of such failure; (b) the Participant (i) engages in any act of
dishonesty, wrongdoing or moral turpitude (whether or not a felony) or (ii)
violates the Company’s code of conduct or a Company policy, which violation has
an adverse effect upon the Company; (c) the Participant breaches his duty of
loyalty; or (d) the Participant breaches any of the restrictive covenants
contained within an Award Agreement. For purposes of this definition, no act or
failure to act on the part of the Participant shall be considered “willful”
unless it is done, or omitted to be done, by the Participant in bad faith or
without reasonable belief that his action or omission was in the best interests
of the Company. For purposes of the preceding paragraph, “Good Reason” means,
without the Participant’s express written consent, the occurrence of any one or
more of the following: (a) a material reduction of the Participant’s
authorities, duties or responsibilities as in effect immediately prior to the
Change in Control; (b) a material reduction in the Participant’s annual base
salary in effect immediately prior to the Change in Control other than a general
reduction in base salary that affects all similarly situated employees in
substantially the same proportions; (c) the failure of the Company to continue
in effect, or the failure to continue the Participant’s participation on
substantially the same basis in, any annual incentive plan, long-term cash
incentive plan or equity compensation plan in which he participated immediately
prior to the Change in Control, which results in a material reduction in his
total compensation; or (d) a relocation of the Participant’s principal place of
employment by more than 50 miles from his principal job location immediately
prior to the Change in Control. Good Reason shall not exist until and unless the
Participant has provided written notice to the Company of the existence of the
circumstances providing grounds for termination for Good Reason within 90 days
of the initial existence of such grounds and the Company has had 30 days from
the date on which such notice is provided to cure such circumstances, if curable
(the “Cure Period”). If the Participant does not terminate his employment for
Good Reason within a reasonable period of time, not to exceed three months after
the end of the Cure Period, then he will be deemed to have waived his right to
terminate for Good Reason with respect to such grounds.


Section 8.    Amendment and Termination; Corrections.


(a)    Amendments to the Plan.  The Board of Directors of the Company may amend,
alter, suspend, discontinue or terminate the Plan, provided that no such action
may materially adversely affect the rights of the holder of an outstanding Award
without the consent of the Participant; provided, further, that, notwithstanding
any other provision of the Plan or any Award Agreement, prior approval of the
stockholders of the Company shall be required for any amendment to the Plan
that:


(i)    requires stockholder approval under the rules or regulations of the
Securities and Exchange Commission, the New York Stock Exchange, any other
securities exchange or the Financial Industry Regulatory Authority, Inc. that
are applicable to the Company;


(ii)    increases the number of shares authorized under the Plan as specified in
Section 4(a) of the Plan (other than pursuant to Section 4(c));


(iii)    permits repricing, cancellation and replacement, or exchange of
Options, Stock Appreciation Rights or purchase rights which are prohibited by
Section 3(a)(v) of the Plan; or


(v)    permits the award of Options, Stock Appreciation Rights or purchase
rights at a price less than 100% of the Fair Market Value of a Share on the date
of grant of such Option, Stock Appreciation Right or purchase right, contrary to
the provisions of Sections 6(a)(i), 6(b) and 6(f) of the Plan.


(b)    Amendments to Awards.  Subject to the provisions of the Plan, the
Committee may waive any conditions of or rights of the Company under any
outstanding Award, prospectively or retroactively.  Except as otherwise provided
in the Plan, the Committee may amend, alter, suspend, discontinue or terminate
any outstanding Award, prospectively or retroactively, but no such action may
materially adversely affect the rights of the holder of such Award without the
consent of the Participant or holder or beneficiary thereof.


(c)    Correction of Defects, Omissions and Inconsistencies.  The Committee may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or in any Award or Award Agreement in the manner and to the extent it shall
deem desirable to implement or maintain the effectiveness of the Plan.


Section 9.    Tax Withholding.


The Company may take such action as it deems appropriate to withhold or collect
from a Participant the applicable federal, state, local or foreign payroll,
withholding, income or other taxes that are required to be withheld or collected
by the Company upon the grant, exercise, vesting or payment of an Award.  The
Committee may require the Company to withhold Shares having a Fair Market Value
equal to the amount necessary to satisfy up to the Company’s maximum statutory
withholding requirements upon the grant, exercise, vesting or payment of an
Award from Shares that otherwise would have been delivered to a Participant. 
The Committee may, subject to any terms and conditions that the Committee may
adopt, permit a Participant to elect to pay all or a portion, up to the maximum
statutory rate, of taxes by (a) having the Company withhold Shares otherwise to
be delivered upon the grant, exercise, vesting or payment of an Award with a
Fair Market Value equal to the amount of such taxes, (b) delivering to the
Company Shares other than Shares issuable upon the grant, exercise, vesting or
payment of an Award with a Fair Market Value equal to the amount of such taxes
or (c) paying cash.  Any such election must be made on or before the date that
the amount of tax to be withheld is determined. The obligations of the Company
under this Plan shall be conditional on such payment or arrangements, and the
Company and its Affiliates shall, to the extent permitted by law, have the right
to deduct any such taxes from any payment otherwise due to such Participant. If
a Participant makes a disposition of Shares acquired upon the exercise of an
Incentive Stock Option within the applicable disqualifying period, the
Participant shall promptly notify the Company and the Company shall have the
right to require the Participant to pay to the Company an amount sufficient to
satisfy any tax withholding requirements. The Committee may establish such
procedures as it deems appropriate, including making irrevocable elections, for
the settlement of withholding obligations with Shares.


Section 10.    General Provisions.


(a)    No Rights to Awards.  No Eligible Person, Participant or other Person
shall have any claim to be granted any Award under the Plan, and there is no
obligation for uniformity of treatment of Eligible Persons, Participants or
holders or beneficiaries of Awards under the Plan.  The terms and conditions of
Awards need not be the same with respect to any Participant or with respect to
different Participants.


(b)    Award Agreements.  No Participant shall have rights under an Award
granted to such Participant unless and until an Award Agreement shall have been
duly executed on behalf of the Company and, if requested by the Company, signed
by the Participant.


(c)    No Rights of Stockholders.  Except with respect to Restricted Stock and
(if applicable), Stock Awards or Other Stock-Based Awards constituting Shares,
neither a Participant nor the Participant’s legal representative shall be, or
have any of the rights and privileges of, a stockholder of the Company with
respect to any Shares issuable upon the exercise or payment of any Award, in
whole or in part, unless and until the Shares have been issued.


(d)    No Limit on Other Compensation Plans or Arrangements.  Nothing contained
in the Plan shall prevent the Company or any Affiliate from adopting or
continuing in effect other or additional compensation plans or arrangements.


(e)    No Right to Employment or Directorship.  The grant of an Award shall not
be construed as giving a Participant the right to be retained as an employee of
the Company or any Affiliate, or a Director to be retained as a Director, nor
will it affect in any way the right of the Company or an Affiliate to terminate
a Participant’s employment at any time, with or without cause or the Company and
its stockholders with respect to the election, appointment or removal of
directors.  In addition, the Company or an Affiliate may at any time dismiss a
Participant from employment free from any liability or any claim under the Plan
or any Award, unless otherwise expressly provided in the Plan or in any Award
Agreement.


(f)    Company Policies.  All Awards granted under the Plan shall be subject to
any applicable clawback or recoupment policies, share trading policies and other
policies that may be implemented by the Company from time to time.


(g)    Governing Law.  The internal law, and not the law of conflicts, of the
State of Delaware, shall govern all questions concerning the validity,
construction and effect of the Plan or any Award, and any rules and regulations
relating to the Plan or any Award.  In addition, it is the intent of the Company
that the Plan and applicable Awards under the Plan comply with the applicable
provisions of Section 422 of the Code.  To the extent that any legal requirement
of Section 16 of the Exchange Act or Section 422 of the Code ceases to be
required under Section 16 of the Exchange Act or Section 422 of the Code, that
Plan provision shall cease to apply.


(h)    Severability.  If any provision of the Plan or any Award is or becomes or
is deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the purpose or intent of
the Plan or the Award, such provision shall be stricken as to such jurisdiction
or Award, and the remainder of the Plan or any such Award shall remain in full
force and effect.


(i)    No Trust or Fund Created.  Neither the Plan nor any Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and a Participant or any other
Person.  To the extent that any Person acquires a right to receive payments from
the Company or any Affiliate pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Company or any
Affiliate.


(j)    Securities Matters.  The Company shall not be required to deliver any
Shares until the requirements of any federal or state securities or other laws,
rules or regulations (including the rules of any securities exchange) as may be
determined by the Company to be applicable are satisfied.


(k)    No Fractional Shares.  No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash shall be paid in lieu of any fractional Share or whether such fractional
Share or any rights thereto shall be canceled, terminated or otherwise
eliminated.


(l)    Compliance with Code Section 409A.  The Plan is intended to comply with
the requirements of Section 409A of the Code, to the extent applicable.  All
Award Agreements shall be construed and administered such that the Award either
(i) qualifies for an exemption from the requirements of Section 409A of the Code
or (ii) satisfies the requirements of Section 409A of the Code. If an Award is
subject to Section 409A of the Code, (I) payment, distribution or settlement, as
applicable, shall only be made in a manner and upon an event permitted under
Section 409A of the Code, (II) payment, distribution or settlement, as
applicable, to be made upon a termination of employment shall only be made upon
a “separation from service” under Section 409A of the Code, and (III) in no
event shall a Participant, directly or indirectly, designate the calendar year
in which a payment, distribution or settlement, as applicable, is made except in
accordance with Section 409A of the Code.  Notwithstanding anything in this Plan
or an Award Agreement to the contrary, if a Participant is a “specified
employee,” within the meaning of Section 409A of the Code and as determined
under the Company’s policy for determining specified employees, on the date of
his or her “separation from service”, within the meaning of Section 409A of the
Code, the distribution, payment or settlement, as applicable, of all of
Participant’s Awards that are both (i) subject to Section 409A of the Code and
(ii) distributable, payable or settleable, as appropriate, on account of a
separation from service, shall be postponed for six months following the date of
the Participant’s separation from service. If a distribution, payment or
settlement, as applicable, is delayed pursuant to this paragraph, the
distribution, payment or settlement, as applicable, shall be made within the
30-day period following the first business day of the seventh month following
the Participant’s separation from service; provided that if the Participant dies
during such six-month period, any postponed amounts shall be paid within 90 days
of the Participant’s death. This distribution, payment or settlement, as
applicable, shall include the cumulative amount of any amount that could not be
paid or provided during such period.  To the extent that any provision of the
Plan or an Award Agreement would cause a conflict with the requirements of
Section 409A of the Code, or would cause the administration of the Plan or an
Award to fail to satisfy the requirements of Section 409A of the Code, such
provision shall be deemed amended to the extent practicable to avoid adverse tax
consequences under Section 409A of the Code for the Participant (including his
or her beneficiaries).  Notwithstanding any provision in this Plan to the
contrary, neither the Company nor the Committee shall have any liability to any
person in the event such Section 409A of the Code applies to any Award in a
manner that results in adverse tax consequences for the Participant or any of
his or her beneficiaries.


(m)    Headings.  Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference.  Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.


Section 11.    Effective Date and Term of the Plan.


The Plan shall be effective on August 4, 2020, subject to its approval by the
stockholders of the Company. No Award may be granted under the Plan after August
3, 2030. Awards granted on or prior to August 3, 2030 shall remain outstanding
in accordance with this Plan and their respective terms and the Committee shall
retain authority with respect thereto.




